 


114 HR 3395 IH: Trafficking Reduction And Criminal Enforcement (TRACE) Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3395 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Quigley (for himself, Mr. Cárdenas, Ms. Lee, Mr. Blumenauer, Mr. Cicilline, Mr. Pocan, Mr. Price of North Carolina, Mr. McGovern, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent the illegal sale of firearms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Trafficking Reduction And Criminal Enforcement (TRACE) Act. 2.Regulatory requirement to mark firearms with second, hidden serial numberWithin 12 months after the date of the enactment of this Act, the Attorney General shall promulgate final regulations that require each firearm manufactured in the United States on or after the effective date of the regulation, to be marked with a serial number that is located inside the receiver of the firearm or that is visible only in infrared light, in addition to the serial number with which the firearm is otherwise required by law to be marked. 
3.Requirement to preserve instant criminal background check records for 180 days 
(a)In generalSection 922(t)(2)(C) of title 18, United States Code, is amended by inserting after the 180-day period that begins with the date the system complies with subparagraphs (A) and (B), before destroy. (b)Conforming amendmentSection 511 of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632) is amended— 
(1)by striking for— and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period. 
(c)RegulationsWithin 180 days after the date of the enactment of this Act, the Attorney General shall prescribe regulations to implement the amendments made by this section. 4.Requirement that licensed firearms dealers conduct physical check of their firearms business inventory (a)In generalSection 923(g) of title 18, United States Code, is amended by adding at the end the following: 
 
(8)Each licensee shall conduct a physical check of the firearms inventory of the business of the licensee licensed under this chapter, in accordance with regulations which shall be prescribed by the Attorney General.. (b)Conforming amendmentThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 7th proviso. 
(c)RegulationsWithin 180 days after the date of the enactment of this Act, the Attorney General shall prescribe regulations to implement section 923(g)(8) of title 18, United States Code. 5.Elimination of limitations on use of gun trace information (a)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso. 
(b)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010. (c)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009. 
(d)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009. (e)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year. 
 
